This was a suit by warrant for $50, the penalty for burning the plaintiff's woods. The warrant was as follows:
STATE OF NORTH CAROLINA,
CHEROKEE COUNTY.
To any lawful officer to execute and return:
Whereas, Philip P. Harshaw complains to me, William Manchester, a justice of the peace of said county, that William Crow, on the .... day of April last past, did set fire to a certain piece of woods of complainant and adjoining the woodlands of the complainant and others, without previously giving two days' notice to the owners of said adjoining woodlands, contrary to the act of Assembly in such case made and provided, whereby he has forfeited the sum of $50 for the said offense: This is, therefore, to command you to take the body of   (241) the said William Crow and him have before me or some other justice of the said county to answer the premises and render to the said Harshaw the said sum of $50, which he owes and unjustly detains. Herein fail not. Given under my hand and seal this 21 November, 1849.
WM. MANCHESTER, [SEAL.]
The warrant was tried before a magistrate and came up by successive appeals to the Superior Court. The jury there found *Page 180 
a verdict for the plaintiff, and the defendant moved in arrest of judgment, and, being sustained in his motion, the plaintiff appealed.
This was a warrant for $50, the penalty for burning the plaintiff's woods. The jury found in favor of the plaintiff, but the judge below arrested the judgment, being of opinion that "the preamble constituted no part of the warrant." In this we think there was error. The recital or preamble, as it is called, does constitute a part of the warrant, and sets out, in apt words, the offense for which, as the plaintiff alleged, the defendant had incurred the penalty sued for.
The warrant is a very good form. We can see but one objection to it, as applied to this case, and that is the negative averment as to two days' notice not having been given to the owners of adjoining woodland. The defendant set fire to the plaintiff's woodland, and in such case he incurred the penalty, without reference to the fact of notice. The provision only applies to cases where one sets fire to his own woodland. This averment, (242) however, is mere surplusage, and has no effect upon the validity of the warrant.
The judgment must be reversed, and there must be judgment for the plaintiff.
PER CURIAM.                        Judgment accordingly.